Citation Nr: 9915311	
Decision Date: 05/28/99    Archive Date: 06/07/99

DOCKET NO.  92-03 211	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for a cervical spine 
disorder.

2.  Entitlement to a disability evaluation in excess of 
30 percent for a left shoulder disorder.

3.  Entitlement to a disability evaluation in excess of 
20 percent for left clavicle instability following resection.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

William W. Berg, Counsel


INTRODUCTION

The veteran served on active duty from November 1972 to June 
1973.

When this matter was previously before the Board of Veterans 
Appeals (Board) in February 1996, it was remanded to the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Albuquerque, New Mexico.  In March 1998, the veteran's claims 
file was transferred to the regional office in Nashville, 
Tennessee, following the veteran's move to that jurisdiction.  
In a rating decision dated in June 1998, the Nashville RO 
continued the previous denial of service connection for 
cervical spine disability and also continued the denial of an 
evaluation in excess of 30 percent for a left shoulder 
disorder now classified as left shoulder girdle chronic 
fibromyositis.  However, the RO granted a separate 20 percent 
evaluation for left clavicle instability following resection, 
effective from September 1990.  The matter is now before the 
Board for final appellate consideration.

The veteran has been rated permanently and totally disabled 
for pension purposes since September 1990.

In April 1999, the veteran's accredited representative raised 
the issues of entitlement to special monthly compensation due 
to loss of use of the left upper extremity, service 
connection for a stomach disorder on a secondary basis, a 
disability manifested by chest pain, and a total rating based 
on individual unemployability. These issues are referred to 
the RO for appropriate consideration.
  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.  

2.  Cervical spine disability, however classified, was not 
present in service or until many years thereafter and is not 
shown to be related to service or to an incident of service 
origin.  

3.  Cervical spine disability was not caused or chronically 
worsened by service-connected disability.  

4.  The veteran is left handed.  

5.  Chronic fibromyositis of the left shoulder girdle is 
productive of symptomatology that more nearly approximates 
the criteria for severe muscle impairment.  

6.  Left clavicle instability following resection is 
manifested by tenderness on palpation of the area of the 
resection, an absent medial left clavicle, and an 
asymptomatic surgical scar; unusual or exceptional disability 
factors are not shown.  


CONCLUSIONS OF LAW

1.  Cervical spine disability was not incurred in or 
aggravated by service and was not acquired as the proximate 
result of service-connected disability.  38 U.S.C.A. §§ 1110, 
5107 (West 1991); 38 C.F.R. § 3.310(a) (1998).  

2.  The criteria for a 40 percent evaluation for chronic 
fibromyositis of the left shoulder girdle have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.7, 
4.21, 4.73, Diagnostic Code 5301 (1998).  

3.  The criteria for a disability evaluation in excess of 20 
percent for left clavicle instability following resection 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 3.321(b)(1), 4.71a, Diagnostic Code 5203 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The service medical records show that complaints or findings 
referable to a left upper extremity or neck disability were 
not shown on entrance examination in November 1972.  However, 
in November 1972 following his entry on active duty, the 
veteran was seen at the orthopedic service of a service 
hospital, where he gave a history of having dislocated the 
left sternoclavicular joint (anteriorly) four years 
previously.  After four months of relative immobilization, he 
had no further difficulty even though he was working as a 
carpenter.  It was reported that on the day of examination, 
at the end of the first week of basic training, the veteran 
sustained a dislocation of the left sternoclavicular joint on 
his 40th pushup.  The joint now dislocated and reduced with 
abduction and external rotation.  X-rays of the joint showed 
no fracture.  However, the joint was painful "with the above 
occurrence".  The veteran was left-handed.  The impression 
was anterior dislocation of the left sternoclavicular joint.  

The veteran was initially treated by immobilization of the 
left shoulder in a Valpeau-type dressing.  However, symptoms 
persisted, and surgical excision of the proximal end of the 
left clavicle was performed in February 1973 as treatment for 
recurrent painful subluxations.  The procedure reportedly 
resulted in considerable functional improvement and a 
decrease in symptoms.  Although he was placed on profile, and 
physical therapy was instituted, his symptoms continued.  X-
rays of the shoulder in April 1973 showed a postoperative 
resection of the medial shaft of the left clavicle with no 
residual abnormality.  When seen at a troop clinic later in 
April, the veteran complained of left collarbone pain.  It 
was reported that he had injured the shoulder the previous 
evening and that he had undergone surgery on the left 
shoulder six weeks previously.  He was now unable to move his 
left arm in full range of motion.  He felt a "grating" 
sound with shoulder movement and tingling in the left arm.  

The chief of the orthopedics service stated in May 1973 that 
the veteran had "some persisting disability" and that the 
shoulder "will never be totally normal."  The orthopedist 
felt that it was appropriate for the veteran to have a 
permanent profile for his upper extremity disability.  His 
left shoulder history was noted when he was examined for 
separation in May 1973; it was reported that he had surgical 
repair of the left shoulder with resection of a portion of 
the left clavicle.  However, the service medical records are 
completely negative for complaints or findings of any 
cervical spine injury or disability.  

When hospitalized by VA in September and October 1973 for 
unrelated disabilities, it was reported that a recent X-ray 
of the left clavicle revealed that there had been an 
amputation of the proximal aspect of the left clavicle.  The 
midshaft and distal one third were normal with normal 
articulation with the acromion.  

In December 1973, the veteran was examined by VA for 
compensation purposes.  It was reported that he was left-
handed.  The veteran complained of weakness of the entire 
left arm and a weak left hand grip and stated that the left 
shoulder was, at times, moderately painful.  There were, 
however, no other complaints.  On this, the veteran's initial 
VA examination, he reported that he had sustained a left 
sternoclavicular dislocation doing pushups while in basic 
training.  Although the service medical records were not 
available for review, an examination of the head, face and 
neck was unremarkable.  An examination of the left shoulder 
showed that it was maintained in a lower position than the 
right and that there was a small well-healed postoperative 
scar over the left sternoclavicular area.  The sternal head 
of the left clavicle had been excised, and the remaining 
clavicle was displaced upward.  There was, however, full 
range of motion of the left shoulder with moderate pain in 
extreme positions.  There was obvious moderate atrophy in the 
left shoulder girdle muscles.  Grip strength in the left hand 
was considerably weaker than in the right hand.  Neurological 
deficits were not shown, however, and reflexes were present 
and normal.  X-rays of the left shoulder again visualized the 
surgically resected segment of the clavicle on the left, but 
the shoulder was otherwise normal.  The diagnosis was 
postoperative status, left sternoclavicular dislocation.  A 
cervical spine disability was not found.  

A rating decision dated in June 1973 granted service 
connection for recurrent dislocation, left shoulder, 
postoperative, and rated the disability as 10 percent 
disabling under Diagnostic Code 5203, effective from 
separation.  However, a rating decision dated in February 
1974 reclassified the disability as "postoperative status 
left sterno-clavicular dislocation" and assigned a 20 
percent rating under Diagnostic Code 5203-5301, effective 
from separation.  

In a letter dated in May 1974, L. Conrad Rowe, M.D., a 
private orthopedic surgeon, stated that history obtained from 
the veteran showed that he received an injury to his left 
shoulder in December 1972 while doing pushups in service and 
that this resulted in a separation of the left 
sternoclavicular joint.  An examination showed that the 
sternocleidomastoid muscle was left attached to the clavicle 
and that with any motion, this muscle pulled the clavicle 
superiorly to the neck.  Dr. Rowe felt that surgery should be 
performed to release the clavicular head of the 
sternocleidomastoid muscle from the clavicle and that the 
clavicle should be stabilized.  However, complaints or 
findings of cervical spine disability were not reported.  

In July 1974, the Board denied entitlement to a rating in 
excess of 20 percent for postoperative residuals of a left 
sternoclavicular dislocation.  The Board found that the 
postoperative residuals were demonstrated primarily by a 
surgical resected head of the left clavicle, pain in extreme 
positions, and some atrophy.  

When examined on admission to a VA hospital in November 1979 
for an unrelated disorder, the veteran's neck was supple and 
without masses, but there was evidence of a surgical incision 
of the left sternoclavicular joint.  He had too much pain in 
the left shoulder to allow adequate use of crutches.  His 
range of motion was full and complete, but he had point 
tenderness over the sternoclavicular incision and reported 
pain with any attempts at aggressive range of motion.  
Diagnoses included status post left sternoclavicular joint 
arthroplasty.  

When the veteran was hospitalized by VA in July 1984, it was 
reported that he had sustained an injury to his cervical 
spine 11 months previously after being involved in a fight.  
It was further reported that he developed transient 
paraplegia that lasted for three days following the fight.  
He was treated by a chiropractor but never saw an orthopedic 
surgeon.  It was indicated that he had had chronic back pain 
and neck pain with occasional pins and needles on the left 
arm with poor grip (strength) ever since.  It was noted that 
he had a fracture of the left clavicle while in training in 
service and had a partial excision of the left clavicle at 
that time.  On examination, he had a deformed left clavicle 
area from a previous injury.  There was some tenderness along 
the cervical spine.  Cervical spine X-rays performed on an 
outpatient basis showed some flattening of the lordotic 
curvature of the spine, although the left shoulder was 
unremarkable.  Because of his pain and weakness, a tomogram 
of the cervical spine was done that showed mild incomplete 
fracture of the atlas without any deformity or displacement.  
An orthopedic surgeon who saw the veteran on the day 
following admission felt that the majority of his symptoms, 
including weakness of the left arm with radiculopathy, were 
related to the scar from his previous injury and operation in 
the clavicle area rather than to the incomplete fracture of 
the cervical spine.  These symptoms were felt to be 
suggestive of thoracic "inlet" syndrome.  The veteran had 
undergone electromyographic and nerve conduction velocity 
studies as an outpatient a week earlier.  These studies were 
reported as within normal limits.  The pertinent diagnosis on 
discharge from the hospital was pain and weakness of the left 
arm secondary to thoracic "inlet" syndrome.  

A VA interim note dated August 3, 1984, reflects that a year 
previously, the veteran was hit on the face suffering an 
incomplete fracture of C-1.  He reportedly was still having 
pain in the left arm.  A private chiropractor reported in 
late August 1984 that the veteran had given a history that a 
man "tried to pull him through a car window by his neck."  
The diagnosis was an acute traumatically induced C-5 and 6 
subluxation associated with cervical and shoulder pain.  
These subluxations were said to be accompanied by a 
ligamentous instability, mild fasciitis, and localized 
evidence of nerve root irritation and were of a permanent 
nature.  

A report of VA hospitalization from July 27 to August 17, 
1984, stated that a tomogram of the cervical spine performed 
on July 10, 1984, revealed a suspicious irregular horizontal 
radiolucency through the upper portion on the left side of 
the atlas that could represent a mild incomplete fracture 
without deformity.  The occipital and plantar joints were 
considered otherwise unrevealing.  The atlantoaxial joints 
were also seen to be uninvolved and the dens presented a 
normal architecture.  The X-ray impression was suspicious 
incomplete fracture of the left mass of the atlas.  The 
appearance of the suspicious incomplete fracture of the left 
body of the atlas was felt to be consistent with probable old 
injury with healing.  The diagnoses on discharge included 
status post fracture of the first cervical vertebral body, 
old; and status post chronic dislocation of the left 
sternoclavicular joint, operated.  

On VA orthopedic examination in October 1984, it was reported 
that the veteran wore a neck collar for cervical spine 
dysfunction.  His chief complaint was pain in the left 
sternoclavicular area.  An examination disclosed a scar about 
1 1/2 inches below the sternoclavicular area with a scar 2 
inches by 1 inch that was quite tender, with swelling present 
at the area.  His left-hand grip was slightly weaker.  
Straining the left arm was painful.  The veteran also 
complained of pain on ulnar deviation and wrist deviation on 
the left.  The diagnoses were postoperative left 
sternoclavicular dislocation, and old fracture of the 
cervical spine.  The examiner remarked that some of the 
veteran's symptoms could certainly be due to his cervical 
spine problem, as the sternoclavicular area would not give 
him radiating pain down the left arm.  It was more likely to 
be due to his cervical spine dysfunction.  

On VA orthopedic examination in July 1986, the veteran said 
that he had sustained an injury in December 1972 that 
resulted in dislocation of his left shoulder and separation 
of the sternoclavicular junction.  For the first time, he 
stated that this had occurred when he fell about six feet 
from a platform.  He reported that he had had no shoulder 
dislocation since his inservice surgery.  On examination, 
there was a 1 1/2-inch transverse scar at the medial end of 
the left clavicle.  The scar was 1/2-inch wide, freely 
moveable, and, in itself, not tender.  Pressure on the medial 
end of the clavicle resulted in motion of the clavicle and in 
pain.  The examiner said that apparently the sternocleidal 
junction had been sacrificed.  X-rays of the left shoulder 
showed no evidence of fracture or dislocation.  The bone 
density and architecture were normal.  The joint spaces were 
preserved without evidence of arthritic changes.  No soft 
tissue swelling or calcifications were seen.  The 
radiologist's impression was normal examination.  The 
pertinent diagnosis was residuals of postoperative left 
sternoclavicular dislocation.  

When examined by VA in August 1986, the veteran complained of 
pain in the shoulder and neck that was worse with exertion 
and on lying down.  On examination, a kyphosis of the 
cervical spine was noted.  There was a strawberry-size mass 
tender cystic area at the medial portion of the clavicle at 
its junction with the sternum.  There was a 1 1/2-inch by 1-
inch horizontal scar just below the clavicle on the left, 
which was tender.  X-rays of the cervical spine in August 
1986 showed no evidence of fracture, dislocation or 
developmental defects.  The soft tissues appeared within 
normal limits.  The radiologist's impression was normal 
cervical spine.  The pertinent diagnoses were postoperative 
residual of left sternoclavicular articulation dislocation 
with a cystic tender area residual at the sternoclavicular 
junction, and kyphosis of the (cervical) spine.  

X-rays of the cervical spine by VA in August 1990, however, 
showed probable chronic myofibrositis with C4-5 disc 
derangement suggested.  The cervical spine showed no other 
definite abnormality; the vertebral bodies and remaining 
interspaces appeared normal.  

The veteran was hospitalized in September 1990 for management 
of cervical and left shoulder pain.  His chief complaints 
were of chronic disabling pain in the cervical and 
interscapular area and also in the parasternal area 
bilaterally.  It was reported that cervical myofibrositis and 
degenerative disease of the cervical spine were diagnosed, 
and physical therapy was instituted.  Pertinent diagnoses on 
discharge from the hospital in October 1990 included cervical 
myofibrositis, degenerative disease of the cervical spine, 
history of "acromioclavicular" joint resection, and chronic 
left shoulder pain.  

In November 1990, the veteran underwent a VA examination.  He 
reported that he was pushed off of a platform with injury to 
his left sternoclavicular joint.  His chief complaint was of 
a dull and sharp pain in the left shoulder, neck, back and 
sternal areas.  An examination disclosed a horizontal 2-inch 
scar below the left sternoclavicular joint area.  There was a 
raised, markedly tender area at this site in the left 
sternoclavicular area.  There was marked spasm of the left 
trapezius, tenderness along the intercostal muscles of the 
chest wall, and tenderness throughout the rib cage and the 
cervical spine.  Strength in the left hand was diminished 
compared to the right.  Flexion and abduction of the left 
shoulder were markedly limited, and the veteran had external 
rotation from 0 to 60 degrees in the shoulder.  The diagnoses 
were residuals of surgery for left sternoclavicular 
dislocation, and diffuse myalgia secondary to the first 
diagnosis.  

In testimony before a hearing officer at the St. Petersburg, 
Florida, RO in June 1991, it was stated that the veteran had 
a tender postoperative scar that should be rated.  The 
veteran testified that he had little to no movement of the 
left shoulder without pain.  He could move his left arm back 
about 15 degrees, could pull his elbow from his side about 15 
degrees without pain, and could move his arm forward about 45 
degrees.  The veteran said that he had greater range of 
motion with pain but that he could only perform the maneuver 
about twice a day with pain.  He said he got pain in the 
mastoid muscle area, the trapezius area, the sternum, 
throughout the rib cage, and out the shoulder and arm on the 
left.  He reported that he had about 10 percent of the grip 
in his left hand that he had on the right.  He testified that 
he had muscle atrophy in the left upper extremity.  He said 
that he was left handed.  He testified that he was a welder 
for quite a while but that he could not do that anymore.  He 
reported that the postoperative scar was always tender.  He 
said that the operation performed on his dislocated shoulder 
was new and essentially experimental and that it had failed.  
His representative argued that the disability was 
sufficiently unusual that the rating schedule did not 
adequately address it.  The veteran further testified that 
medications for pain upset his stomach and that he had a 
sling for his shoulder at home that he wore when he took a 
walk.  He said that physical therapy gave only temporary 
relief to his shoulder, as did a TENS unit.  

The veteran was hospitalized by VA from August to September 
1991.  The diagnoses on discharge from the hospital included 
chronic neck and shoulder pain syndrome exacerbation, 
degenerative cervical spondylosis and myofibrositis, and 
history of "acromioclavicular" joint resection.  (Tietze's 
syndrome was also diagnosed.)  

When examined by VA in late May 1993, the veteran's range of 
motion of the left shoulder was to 90 degrees, which the 
examiner said was about one-half of normal at 180 degrees.  
There was a deformity in the shape of a prominence in the 
area of the left "acromioclavicular" joint, which had been 
resected in 1972.  The left arm was felt to be weak for 
lifting.  The diagnosis was decreased range of motion of the 
neck and left upper extremity.  

On VA orthopedic examination in June 1993, the claims file 
was present.  The history elicited at that time showed an 
injury in 1972, but the veteran did not know exactly when.  
He reported that he was unconscious for a day but did not 
know which day.  He did not know what the accident was, and 
it was never explained to him.  He thought that he fell.  As 
far as he knew, the diagnoses were an incomplete fracture of 
C1 and a dislocation of the left sternoclavicular joint.  He 
was in a cast from his head to his waist, including his left 
arm.  His neck was not operated on, but the medial portion of 
his clavicle was surgically removed.  His current complaints 
were pain in the left shoulder, pain in the left side of the 
neck, and severely decreased range of motion of his neck.  
The veteran reported that from 1973 until 1989, he worked as 
a welder and a mechanic.  He reported that in about 1988, he 
was hospitalized for chronic pain and a whole left arm 
"deadness".  He was told that this was caused by his neck 
problems.  Since then, he had had intermittent coldness of 
the long finger of his left hand.  This finger had been cold 
all the time for the past year and was getting colder.  On 
examination, there was measurable atrophy of the left upper 
extremity, especially in the forearm.  His left shoulder was 
lower than his right.  He kept a lighter in his left pants 
front pocket and a paper in the rear pocket.  He kept his 
keys on the left side.  The left long finger was very cold 
and had much lower refill than the other fingers when the 
digital pulses were occluded.  Both his radial and ulnar 
pulses on the left were considerably decreased when compared 
with the right.  His muscles were quite good.  The deltoid 
was markedly smaller on the left than on the right.  He could 
abduct his left shoulder to 130 degrees and had forward 
flexion to 140 degrees.  He had internal rotation to 
20 degrees on the left and external rotation to 60 degrees on 
the left.  He had extension to 10 degrees on the left.  He 
had tenderness over the medial end of his left clavicle, and 
there was mild swelling of the soft tissue and a little 
crepitus on motion.  When asked the point of his major pain, 
he pointed to the upper trapezius on the left, but there were 
also less severe pain points at the medial end of the 
amputated clavicle.  The examiner stated that this was not an 
acromioclavicular problem but a sternoclavicular problem.  
All his reflexes were normal.  His biceps, triceps, radial 
and ulnar reflexes were all present.  X-rays of the cervical 
spine showed mild osteoarthritis with minimal disc 
derangement of C4-5 and C5-6.  There was a trace of foraminal 
encroachment at C4-5 on the right.  The diagnoses included 
status post residuals of resection of the medial end of the 
left clavicle, mild osteoarthritis to the level of the 
cervical spine, and arterial compromise to the left hand 
secondary probably to clavicular injury in surgery.  An 
aortogram and arteriogram of the left upper extremity in mid-
June 1993, however, was unremarkable.  When seen at a VA 
outpatient clinic in late June 1993, reflex sympathetic 
dystrophy of the left upper extremity was assessed.  

On VA orthopedic examination in March 1995, it was reported 
that the veteran was "rather vague about the history."  He 
again said that the details of his accident in service were 
unknown to him.  He had no memory of any specific accident.  
He reported that he had seen numerous doctors and that at one 
point he had been told that he had rheumatoid arthritis.  
Apparently no recent blood studies had been done.  He was 
wearing a soft cervical collar with some relief but stated 
that he was having increasing pain that was now bothering his 
sleep.  He mentioned several times that the pain was 
worsening and that surgical treatment previously recommended 
was becoming more imminent.  On examination, the veteran had 
difficulty moving his left upper extremity.  He unbuttoned 
his shirt very slowly with his right hand and did not appear 
to move either his shoulder or his elbow on the left without 
significant pain.  Removing his collar, his neck appeared to 
be in normal posture, but there was very little motion and 
rather extensive tenderness throughout the posterior cervical 
musculature.  The resected proximal clavicle on the left 
could be palpated and appeared to be diffusely tender.  The 
examiner was unable to obtain a left bicipital reflex.  The 
triceps appeared to be almost hyperactive.  The examiner 
found that the middle and ring fingers on the left were cold 
compared to the right.  There appeared to be no limitation of 
motion in the fingers on either side and there appeared to be 
no rheumatoid-like deformity of the digits.  There was no 
swelling about the left shoulder, but any attempted motion, 
either passive or active, appeared to elicit tenderness.  
Similar findings were made around the elbow, although the 
veteran was able to get full extension of the elbow and to 
very slowly flex the elbow to barely reach his chin.  The 
examiner could find no circumferential atrophy of the arm or 
forearm currently.  A review of the X-rays revealed "some 
suggestive narrowing" at C5-6 and some limitation of motion 
on forward flexion on the lateral view at that level.  The 
examiner suspected that the veteran had cervical disc 
disease, most probably with C5-6 impingement.  

The same orthopedic examiner, in an opinion rendered in April 
1995, stated that it was quite possible that the veteran's 
cervical spine was injured when he fell about six feet from a 
platform while in service in December 1972.  The examiner 
said that if, indeed, the veteran's neck was injured in this 
fall, then it was his opinion that the symptoms of cervical 
disc disease that had been seen were related to the fall as 
related by the veteran's history.  

The veteran underwent a VA orthopedic examination in June 
1998.  The veteran stated that in 1972 while in service he 
was injured in a fall, the circumstances of which he did not 
remember.  The claims file was reviewed by the examiner and 
indicated that the veteran was not injured in a fall and that 
he sustained a chronic dislocation of the left 
sternoclavicular joint while doing pushups in November 1972.  
In February 1973 he had the medial end of the left clavicle 
resected at a service hospital.  Since then, he had an 
unstable left clavicle along the medial side.  His 
convalescence was slow, and he had arm pain ever since.  He 
subsequently developed neck and back problems about three or 
four years later and felt that they were related to his neck.  
His neck would get stiff with limited motion and he had aches 
and pains in the neck muscle.  He complained of pain over the 
right suprascapular area of the left shoulder that would 
radiate to the left arm and down the left inner aspect of his 
arm to the middle finger of his left hand.  The middle finger 
of his left hand got cold.  He had been told it was related 
to a reflex sympathetic dystrophy, and he reported that he 
had been to pain clinics for pain in his back and shoulder 
and had received Cortisone injections.  He stated that he 
worked for a while as a welder and then as a truckdriver but 
that he had not worked since 1989 because he had spent so 
much time in the hospital.  

On examination in June 1998, there was about a 2 3/4-inch 
incision over the medial aspect of the left clavicle.  There 
was prominence of the medial end of the left clavicle and 
there was attachment of the sternocleidomastoid muscle to the 
medial end of the clavicle.  There was marked instability of 
the left clavicle.  He had point tenderness directly over the 
superior angle of the scapula.  There was tightness to the 
trapezius muscle on the left in the suprascapular area.  He 
had no muscle spasm in the neck but had significant 
limitation of motion of the neck.  There was obvious atrophy 
of the left arm and forearm on measuring his arm 
circumference.  The left arm measured 5/8 inches smaller in 
circumference than the right at equal levels above the 
superior pole of the olecranon and the left forearm measured 
one-half inch less in circumference than the right at equal 
levels below the superior pole of the olecranon.  He had full 
range of motion of his shoulders bilaterally but had pain in 
his "right" shoulder in the suprascapular area on abduction 
of the shoulder.  He had normal reflexes in his biceps, 
triceps, and radial periosteal areas but professed to have 
some numbness over the extensor aspect of the upper one-third 
of the left forearm.  He stated that his whole arm got numb 
periodically.  X-rays of the cervical spine showed cervical 
spondylosis with a slight tendency to forward slippage of C4 
on C5 and narrowing of the facet joints between C4 and C5.  
X-rays of both shoulders showed that there had been a 
resection of 1 1/2 inches of the medial left clavicle, but 
the shoulder joint itself and the acromioclavicular joint 
appeared normal.  The diagnoses were instability of the left 
clavicle secondary to resection of the medial end of the left 
clavicle; chronic fibromyositis of the left shoulder girdle; 
and cervical spondylosis.  

The examiner commented that he did not feel that the 
veteran's cervical spondylosis was related to his unstable 
clavicle but that the veteran, within two months of having 
had his medial clavicle resected, started having some 
numbness and tingling in his left arm.  The examiner thought 
that the chronic fibromyositis of the left shoulder girdle 
could well be related to the instability of the left 
clavicle.  The examiner reported that he had fully reviewed 
the veteran's claims file and said that he thought that the 
veteran's chronic aggravation of his left shoulder could well 
be due to irritation of the musculature secondary to 
instability in his clavicle.  The examiner did not feel, 
however, that degenerative changes in the veteran's cervical 
spine were related.  

In an addendum, the same examiner stated that he felt that 
the veteran had had sufficient tests to determine the extent 
of his clinical problem.  The examiner felt that his activity 
was definitely decreased by the disabling condition in his 
left shoulder and in his left upper extremity and that it was 
obvious that the left upper extremity was being used less, in 
view of the atrophy of the musculature of the left upper 
extremity.  With respect to the issue of whether pain 
significantly limited functional activity during flare-ups or 
with extended use, the examiner thought pain would limit the 
veteran's functional activity.  The examiner believed that 
there was clinical evidence consistent with the veteran's 
complaint of severity of pain and with other symptoms 
reported by the veteran.  The affected joints demonstrated 
excess weakness and "coordination" and some weakened 
movement, although they showed a real full range of motion.  
The examiner further opined that he did not feel that the 
cervical spondylosis was related to the injury to the 
veteran's shoulder, although he thought that the disability 
in the veteran's left arm was probably related to the 
instability in his shoulder, as he had been diagnosed with 
thoracic outlet syndrome previously and had been studied with 
arteriograms.  


Analysis

A  Cervical spine disability

In view of the April 1995 opinion of the VA orthopedic 
examiner and the relative severity and continuing 
symptomatology of the left shoulder injury in service, the 
Board finds that the veteran's claim for service connection 
is plausible and thus well grounded within the meaning of 38 
U.S.C.A. § 5107(a).  The Board is satisfied that all relevant 
evidence has been obtained with respect to this claim and 
that no further assistance to the veteran is required in 
order to comply with the duty to assist mandated by 
38 U.S.C.A. § 5107(a).  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 1991).  Service connection may also 
be granted for disability which is proximately due to or the 
result of a service-connected disease or injury.  38 C.F.R. 
§ 3.310(a).  When aggravation of a veteran's nonservice-
connected condition is proximately due to or the result of a 
service-connected disability, the veteran may be compensated 
for the degree of disability (but only that degree) over and 
above the degree of disability existing prior to the 
aggravation.  Allen v. Brown, 7 Vet. App. 439, 448 (1995).  

The service medical records are negative for complaints or 
findings of cervical spine disability despite extensive work-
ups following the initial left shoulder injury in March 1983 
and despite two Medical Evaluation Boards.  The post service 
medical evidence is likewise silent for cervical spine 
disability until many years following the veteran's 
separation from service.  Indeed, the earliest indication of 
cervical spine pathology is not shown until 1984, when the 
veteran gave a history of having sustained a neck injury in a 
fight.  He gave other versions during treatment in the 1980's 
as to the traumatic origin of his cervical spine disability, 
but each involved an injury occurring many years following 
service and bearing no relation to service or to his left 
shoulder injury in service.  Moreover, the history elicited 
by examiners for a number of years following separation was 
to the effect that he had injured his left shoulder 
performing pushups in training.  On VA orthopedic examination 
in 1986, however, the veteran for the first time claimed that 
he was injured in service when he fell about six feet from a 
platform to the ground.  The VA orthopedic examiner in June 
1998, who reviewed the claims file, flatly stated that the 
veteran was not injured in a fall and that he sustained a 
chronic dislocation of the left sternoclavicular joint while 
doing pushups in November 1972.  In addition, examiners have 
found the veteran to be a vague historian on a number of 
occasions, an observation enhanced by the veteran's more 
recent inability to recall the details of his inservice 
injury.  Although the orthopedic examiner in April 1995 
seemed to think that the veteran's cervical spine disability 
could be related to his fall in service, it is apparent that 
this opinion was predicated on a faulty factual premise.  The 
Board is not required to accept doctors' opinions that are 
based upon the appellant's recitation of medical history.  
Godfrey v. Brown, 8 Vet. App. 113, 121 (1995).  See Owens v. 
Brown, 7 Vet. App. 429 (1995) (Board not required to accept 
uncorroborated testimony of claimant as to dental treatment 
during service; Board not bound to accept physicians' 
opinions based on claimant's recitation of events).  See also 
Elkins v. Brown, 5 Vet. App. 474, 478 (1993) (rejecting 
medical opinion as "immaterial" where there was no 
indication that the physician reviewed claimant's service 
medical records or any other relevant documents which would 
have enabled him to form an opinion on service connection on 
an independent basis); Swann v. Brown, 5 Vet. App. 229 (1993) 
(holding that the BVA was not required to accept the medical 
opinions of two doctors who rendered diagnoses of post-
traumatic stress disorder almost 20 years after claimant's 
separation from service and who relied on history as related 
by the appellant as the basis for those diagnoses); Heuer v. 
Brown, 7 Vet. App. 379, 386-87 (1995) (to demonstrate 
entitlement to service connection for hearing loss, there 
must be medical evidence indicating a nexus to service, and 
where the condition was noted during service, continued 
symptomatology can aid in establishing service connection).  

There is simply no showing of the presence of a cervical 
spine disorder, however classified, in service or until many 
years thereafter, and the opinion tying it to a fall in 
service is based on an incorrect factual premise that, in 
addition, did not take into account the veteran's post 
service neck injury.  Although the veteran attributes his 
cervical spine disability to the injury in service, he is not 
competent to do so because a medical opinion attributing a 
disability to service requires medical expertise.  Robinette 
v. Brown, 8 Vet. App. 69, 74 (1995); Heuer v. Brown, 7 Vet. 
App. 379, 384 (1995); Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  

Moreover, the orthopedic examiner in June 1998 was of the 
opinion that any current cervical spine disability was not 
related, directly or otherwise, to the veteran's left 
shoulder condition.  The Board accords this opinion great 
weight because it was based not only on examination findings, 
but also on a thorough review of the evidence of record.  No 
other examiner had as extensive a record to work with or 
review.  Thus, no other examiner had as full a clinical 
picture as the orthopedic examiner in 1998.  As indicated 
above, the examiner clearly noted the origin and extent of 
the left shoulder injury in service and related the chronic 
fibromyositis of the left shoulder girdle to the left 
clavicle instability.  The RO then service connected and 
separately rated the two shoulder disabilities.  It is thus 
apparent that the orthopedic examiner clearly took account of 
the secondary disability arising from the service-connected 
left shoulder disorder while carefully disassociating any 
cervical spine disability in view of the entire evidentiary 
picture.  The Board notes that the opinion of the VA 
orthopedic examiner in June 1998 is more consistent with the 
opinion of the VA orthopedic surgeon who evaluated the 
veteran during a hospitalization in July 1984 than with the 
opinion of the VA orthopedic examiner who examined him in 
October 1984.  The latter examiner attributed many of the 
veteran's left upper extremity symptoms to his cervical spine 
problems.  However, none of these examiners related the 
cervical spine disorder to service, to a fall in service, or 
to the service-connected left shoulder condition.  

Accordingly, the Board finds that the veteran's cervical 
spine disability, however classified, was not present in 
service or until many years thereafter and is not shown to be 
related to service or to an incident of service origin.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Furthermore, the 
Board concludes that the preponderance of the evidence is 
against a finding that any current cervical spine disability 
resulted from, or was chronically worsened by, the service-
connected left shoulder pathology.  38 C.F.R. § 3.310(a); 
Allen v. Brown.  It follows that the claim for service 
connection for cervical spine disability must be denied.  

B.  Increased ratings

The Board finds that the veteran's claims for increased 
ratings are also plausible and thus well grounded within the 
meaning of 38 U.S.C.A. § 5107(a); see Proscelle v. Derwinski, 
2 Vet. App. 629 (1992) (a claim of entitlement to an 
increased evaluation for a service-connected disability 
generally is a well-grounded claim).  The Board is satisfied 
that all relevant evidence has been obtained with respect to 
these claims and that no further assistance to the veteran is 
required in order to comply with the duty to assist mandated 
by 38 U.S.C.A. § 5107(a).  

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41 and 4.42 
(1998), and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), 
the Board has reviewed the service medical records and all 
other evidence of record pertaining to the history of the 
service-connected disabilities at issue on this appeal.  That 
history has been set forth at length above.  The Board has 
found nothing in the historical record that would lead to the 
conclusion that the current evidence of record is not 
adequate for rating purposes.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity in civil occupations.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Separate diagnostic codes identify the 
various disabilities.  

1.  Chronic Fibromyositis of the
Left Shoulder Girdle

The RO has rated the fibromyositis of the left shoulder 
girdle under Diagnostic Code 5301 as for muscle injury.  A 30 
percent evaluation is warranted for moderately severe injury 
to Muscle Group I (extrinsic muscles of the shoulder girdle) 
of the dominant upper extremity.  A 40 percent evaluation 
requires severe injury.  38 C.F.R. § 4.71a, Diagnostic Code 
5301.  

Although minor changes were made to the rating schedule with 
respect to the evaluation of muscle injuries in an amendment 
that became effective in July 1997, these changes did not 
alter the rating criteria or the percentage evaluations 
assigned for muscle injuries.  A version of the rating 
criteria more favorable to the veteran is therefore not 
present in this case.  See Karnas v. Derwinski, 1 Vet. App. 
308, 312-13 (1991).  

It is apparent from the evidence, considered as a whole, that 
the veteran has significant left shoulder disability.  The 
chronic fibromyositis of the left shoulder girdle appears to 
have resulted in substantial impairment of the left upper 
extremity, although the extent of that impairment is clouded 
by the fact that some of symptomatology is likely 
attributable to his cervical spine spondylosis.  He has 
obvious muscle atrophy of the extremity, point tenderness 
directly over the superior angle of the scapula, tightness of 
the trapezius muscle in the left suprascapular area, 
numbness, tingling and pain radiating down the extremity, a 
noticeable coldness of the left upper extremity to the middle 
finger that cannot be accounted for by findings on 
arteriogram.  Although he had normal reflexes in his biceps, 
triceps, and radial periosteal areas, he professed to have 
some numbness over the extensor aspect of the upper one-third 
of the left forearm.  The veteran also reported that his 
whole arm got numb periodically.  Although he had full range 
of motion of his shoulders bilaterally, he had pain in his 
"right" shoulder in the suprascapular area on abduction of 
the shoulder.  

A longitudinal review of the record in fact shows significant 
limitation of left arm motion when pain on flare-up and 
extended use of the arm is considered.  See DeLuca v. Brown, 
8 Vet. App. 202 (1995).  The motion of the left shoulder is 
affected by the muscle group under which this disability is 
currently rated.  Although abduction appears to be the most 
severely restricted motion, the veteran testified, and other 
evidence tends to show, significant limitation of motion in 
all planes of excursion of the left arm, especially when 
pain, pain on flare-up, and excessive weakness of 
fatigability is considered.  The weakness of the left upper 
extremity, including grip strength, is consistent with the 
observed muscle atrophy of that extremity.  

The orthopedic examiner in June 1998 specifically stated that 
pain would limit the veteran's functional activity.  The 
examiner believed that there was clinical evidence consistent 
with the veteran's complaint of severity of pain and with 
other symptoms reported by the veteran.  The affected joints 
demonstrated excess weakness and "[in]coordination" and 
some weakened movement, although he felt that they showed a 
real full range of motion.  This last finding seems to 
preclude a higher evaluation under Diagnostic Code 5201 for 
limitation of arm motion.  That is because under that 
diagnostic code, a 40 percent evaluation is warranted for 
limitation of motion of the dominant arm when motion is 
limited to 25 degrees from the side.  38 C.F.R. § 4.71a, 
Diagnostic Code 5201.  However, the complex of symptoms 
shown, including limitation of arm motion with pain, weakness 
and excess fatigability indicates that severe muscle 
impairment is demonstrated under Diagnostic Code 5301.  The 
Board acknowledges that not all of the factors necessary for 
a rating of severe muscle impairment as set forth in 
38 C.F.R. § 4.56(d)(4) (1998), are demonstrated in this case.  
However, the provisions of 38 C.F.R. §§ 4.7 and 4.21 are to 
the effect that not all cases will show the findings 
specified for the next higher rating and that in those 
instances in which the symptomatology more nearly 
approximates the criteria necessary for a higher rating, the 
higher rating is for assignment.  What is clear is that the 
veteran has very significant left shoulder disability rated 
as for a muscle injury.  The complex of symptoms that appears 
actually attributable to his left shoulder fibromyositis is 
such that severe muscle impairment is approximated if not 
fully demonstrated.  In these circumstances, the Board will 
accord the veteran the benefit of the doubt and find that a 
40 percent evaluation is warranted under Diagnostic Code 
5301.  38 U.S.C.A. § 5107(b).  

The Board also notes that on examination in June 1998, there 
was about a 2 3/4-inch incision over the medial aspect of the 
left clavicle.  The postoperative scar, which is part and 
parcel of the service-connected disability, has been 
previously described as tender on examination.  Scars may be 
evaluated on the basis of any related limitation of function 
of the body part that they affect.  38 C.F.R. § 4.118, 
Diagnostic Code 7805.  That is, if the scar is adherent to 
underlying tissue, then the evaluation is based on the 
functional impairment of the body part affected under the 
pertinent diagnostic code.  Where, however, the scar is 
superficial and is poorly nourished with repeated ulceration, 
or is tender and painful on objective demonstration, a 
separate 10 percent evaluation may be warranted.  38 C.F.R. 
§ 4.118, diagnostic codes 7803, 7804 (1998).  This is an 
exception to the rule against pyramiding announced in Esteban 
v. Brown, 6 Vet. App. 259, 261-62 (1994).  However, a 
longitudinal review of the evidence suggests that the 
postoperative scar in this case is not itself what is tender; 
rather, the record shows that there is diffuse tenderness on 
palpation of the general area of the resected left medial 
clavicle.  However, this pain is contemplated in the 20 
percent assigned under Diagnostic Code 5203.  It follows that 
a separate compensable rating under Diagnostic Code 7804 is 
not warranted.  

2.  Left Clavicle Instability

The RO has assigned a 20 percent evaluation under Diagnostic 
Code 5203 for service-connected left clavicle instability 
following resection.  A 20 percent rating is warranted for 
nonunion or dislocation of the clavicle or scapula and is the 
maximum schedular evaluation available under that diagnostic 
code.  38 C.F.R. § 4.71a, Diagnostic Code 5203.  In the 
alternative under Diagnostic Code 5203, the impairment of 
function of the contiguous joint may be rated, but the 
contiguous joint in this case is the sternoclavicular joint, 
which involves the resected portion of the clavicle.  The 
orthopedic examiner in June 1998 stated that X-rays of both 
shoulders showed that there had been a resection of 1 1/2 
inches of the medial left clavicle but that the shoulder 
joint itself and the acromioclavicular joint appeared normal.  
There was prominence of the medial end of the left clavicle 
and there was attachment of the sternocleidomastoid muscle to 
the medial end of the clavicle.  There was marked instability 
of the left clavicle.  However, the instability of the left 
clavicle as a result of the resection is contemplated in the 
rating assigned, which is for impairment of the clavicle as a 
result of nonunion.  

The issue thus arises as to whether the veteran warrants an 
extraschedular evaluation for his left shoulder condition.  
The Board notes that the provisions of 38 C.F.R. 
§ 3.321(b)(1) were furnished to the veteran and his 
representative in a supplemental statement of the case issued 
in June 1998.  An extraschedular evaluation is warranted 
under 38 C.F.R. § 3.321(b)(1) when there is such an 
exceptional or unusual disability picture, with related 
factors including frequent hospitalizations or marked 
interference with employment, as to render impractical the 
application of the regular schedular standards.  The veteran 
has not been frequently hospitalized for his left shoulder 
condition; rather his hospitalizations, which at this point 
are somewhat remote, have included treatment for a number of 
disabilities, both service connected and nonservice 
connected.  Nor do his shoulder disorders appear to have 
resulted in marked interference with employment.  The veteran 
has significant disability as a result of his left shoulder 
problems, but he also has considerable impairment of health 
from other nonservice-connected disabilities such as glaucoma 
and cervical spine spondylosis.  It is not shown that the 
service-connected left shoulder disabilities are so 
disabling, by themselves, to have resulted in the frequent 
hospitalizations or marked interference with employment that 
characterizes a disability picture warranting extraschedular 
consideration.  Based on these considerations, the Board 
finds that the RO did not err in failing to refer these 
claims to the Director of the VA Compensation and Pension 
Service for an initial determination of the appropriateness 
of an extraschedular evaluation.  See Floyd v. Brown, 9 Vet. 
App. 88, 95 (1996).  


ORDER

Service connection for cervical spine disability is denied.  

A 40 percent evaluation for chronic fibromyositis of the left 
shoulder girdle is granted, subject to controlling 
regulations governing the payment of monetary benefits.  

An increased evaluation for left clavicle instability 
following resection is denied.  



		
	WAYNE M. BRAEUER
	Member, Board of Veterans' Appeals



 

